UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Mark One þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-24939 EAST WEST BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 95-4703316 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 135 N. Los Robles Ave, 7th Floor, Pasadena, California 91101 (Address of principal executive offices) (Zip Code) (626) 768-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the regis­trant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer and accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ Number of shares outstanding of the issuer’s common stock on the latest practicable date: 148,719,355 shares of common stock as of April 30, 2011. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 Item 1. Condensed Consolidated Financial Statements (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 47 Item 3. Quantitative and Qualitative Disclosures About Market Risk 72 Item 4. Controls and Procedures 72 PART II - OTHER INFORMATION 73 Item 1. Legal Proceedings 73 Item 1A. Risk Factors 73 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 73 Item 3. Defaults Upon Senior Securities 73 Item 4. (Removed and Reserved) 73 Item 5. Other Information 73 Item 6. Exhibits 74 SIGNATURE 74 2 Table of contents Forward-Looking Statements Certain matters discussed in this Quarterly Report contain or incorporate statements that we believe are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Exchange Act”), and Rule 175 promulgated thereunder, and Section 21E of the Securities Exchange Act of 1934, as amended, and Rule 3b-6 promulgated thereunder. These statements relate to our financial condition, results of operations, plans, objectives, future performance or business. They usually can be identified by the use of forward-looking language, such as “will likely result,” “may,” “are expected to,” “is anticipated,” “estimate,” “forecast,” “projected,” “intends to,” or may include other similar words or phrases, such as “believes,” “plans,” “trend,” “objective,” “continue,” “remain,” or similar expressions, or future or conditional verbs, such as “will,” “would,” “should,” “could,” “might,” “can,” or similar verbs. You should not place undue reliance on these statements, as they are subject to risks and uncertainties, including, but not limited to, those described in the documents incorporated by reference. When considering these forward-looking statements, you should keep in mind these risks and uncertainties, as well as any cautionary statements we make. Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to us. There are a number of important factors that could cause future results to differ materially from historical performance and these forward-looking statements. Factors that might cause such a difference include, but are not limited to: · our ability to manage the loan portfolio acquired from FDIC-assisted acquisitions within the limits of the loss protection provided by the FDIC; · changes in our borrowers’ performance on loans; · changes in the commercial and consumer real estate markets; · changes in our costs of operation, compliance and expansion; · changes in the economy, including inflation; · changes in government interest rate policies; · changes in laws or the regulatory environment; · changes in critical accounting policies and judgments; · changes in accounting policies or procedures as may be required by the Financial Accounting Standards Board or other regulatory agencies; · changes in the equity and debt securities markets; · changes in competitive pressures on financial institutions; · effect of additional provision for loan losses; · fluctuations of our stock price; · success and timing of our business strategies; · impact of reputational risk created by these developments on such matters as business generation and retention, funding and liquidity; · changes in our ability to receive dividends from our subsidiaries; and · political developments, wars or other hostilities may disrupt or increase volatility in securities or otherwise affect economic conditions. For a more detailed discussion of some of the factors that might cause such differences, see the Company’s 2010 Form 10-K under the heading “ITEM 1A. RISK FACTORS” and the information set forth under “RISK FACTORS” in this Form 10-Q. The Company does not undertake, and specifically disclaims any obligation to update any forward-looking statements to reflect the occurrence of events or circumstances after the date of such statements except as required by law. 3 Table of contents PART I – FINANCIAL INFORMATION EAST WEST BANCORP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) March 31, December 31, ASSETS Cash and cash equivalents $ $ Short-term investments Securities purchased under resale agreements Investment securities available-for-sale, at fair value (with amortized cost of $2,950,106 at March 31, 2011 and $2,900,410 at December 31, 2010) Loans held for sale Loans receivable, excluding covered loans (net of allowance for loan lossesof $220,402 at March 31, 2011 and $230,408 at December 31, 2010) Covered loans (net of allowance for loan losses of $5,759 at March 31, 2011 and $4,225 at December 31, 2010) Total loans receivable, net FDIC indemnification asset Other real estate owned, net Other real estate owned covered, net Total other real estate owned Investment in affordable housing partnerships Premises and equipment, net Accrued interest receivable Due from customers on acceptances Premiums on deposits acquired, net Goodwill Other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Customer deposit accounts: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Securities sold under repurchase agreements Notes payable and other borrowings Bank acceptances outstanding Long-term debt Accrued expenses and other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 11) STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value, 5,000,000 shares authorized; Series A, non-cumulative convertible, 200,000 shares issued and 85,710 and 85,741 shares outstanding in 2011 and 2010, respectivly. Common stock, $0.001 par value, 200,000,000 shares authorized; 155,904,133 and 155,743,241 shares issued in 2011 and 2010, respectivley; 148,637,632and 148,542,940 shares outstanding in 2011 and 2010, respectively. Additional paid in capital Retained earnings Treasury stock, at cost 7,266,501 shares in 2011 and 7,200,301 shares in 2010 ) ) Accumulated other comprehensive loss, net of tax ) ) Total stockholders' equity TOTAL $ $ See accompanying notes to condensed consolidated financial statements. 4 Table of contents EAST WEST BANCORP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended March 31, INTEREST AND DIVIDEND INCOME Loans receivable, including fees $ $ Investment securities Securities purchased under resale agreements Investment in Federal Home Loan Bank stock Investment in Federal Reserve Bank stock Short-term investments Total interest and dividend income INTEREST EXPENSE Customer deposit accounts Federal Home Loan Bank advances Securities sold under repurchase agreements Long-term debt Other borrowings Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses NONINTEREST INCOME (LOSS) Gain on acquisition — Impairment loss on investment securities ) ) Less:Noncredit-related impairment loss recorded in other comprehensive income — Net impairment loss on investment securities recognized in earnings ) ) Decrease in FDIC indemnification asset and receivable ) ) Branch fees Net gain on sales of investment securities Letters of credit fees and commissions Ancillary loan fees Income from life insurance policies Net gain on sales of loans — Other operating income Total noninterest income (loss) ) NONINTEREST EXPENSE Compensation and employee benefits Occupancy and equipment expense Amortization of investments in affordable housing partnerships Amortization of premiums on deposits acquired Deposit insurance premiums and regulatory assessments Loan-related expenses Other real estate owned expense Legal expense Prepayment penalty for FHLB advances Data processing Deposit-related expenses Consulting expense Other operating expenses Total noninterest expense INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME PREFERRED STOCK DIVIDENDS AND AMORTIZATION OF PREFERRED STOCK DISCOUNT NET INCOME AVAILABLE TO COMMON STOCKHOLDERS $ $ EARNINGS PER SHARE AVAILABLE TO COMMON STOCKHOLDERS BASIC $ $ DILUTED $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING BASIC DILUTED DIVIDENDS DECLARED PER COMMON SHARE $ $ See accompanying notes to condensed consolidated financial statements. 5 Table of contents EAST WEST BANCORP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (In thousands, except share data) (Unaudited) Preferred Stock Additional Paid In Capital Preferred Stock Common Stock Additional Paid In Capital Common Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss), Net of Tax Comprehensive Income Total Stockholders' Equity BALANCE, JANUARY 1, 2010 $
